MEMORANDUM AND ORDER
NEESE, Senior District Judge Sitting by Designation and Assignment.
The appellee-plaintiff moved this Court to dismiss the appeal herein from an interlocutory order of May 15,1987 of the Bankruptcy Court of this district. Such order, * See, 26 U.S.C. §§ 6601(e), 6671(a), 6659(a). however, is not presently before this Court for appellate review.
The only order presently before this Court is the final, (albeit partial,) order entered by the pertinent Bankruptcy Court on July 20, 1987, granting the plaintiff a judgment against the defendant in the amount of $150,000.
Therefore, the plaintiffs motion herein is
DENIED.
The Court, however, will dismiss the appeal herein on other grounds: The appellant filed timely on July 27, 1987 its notice of appeal from the July 20, 1987 order. Rule 8006, Bankruptcy Rules, required such appellant to designate items to be included in the record on appeal and a statement of issues to be presented within 10 days after the filing of such notice of appeal; such designation has still not been made.
Thus, pursuant to Rule 17, Local Rules of the Court, this Court must affirm summarily the appealed order of our Bankruptcy Court. The instant appeal, thus, hereby is
DISMISSED for the appellant’s repeated failure to comply with the pertinent rule, and such order hereby is
AFFIRMED summarily.